77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Ewen P. BARNETT, Appellant.
No. 95-2727.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 14, 1996.Decided Feb. 20, 1996.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
After pleading guilty to making a false loan application in violation of 18 U.S.C. §§ 1014 and 2, and to conspiring to make a fraudulent loan application in violation of 18 U.S.C. § 371, Ewen P. Barnett was sentenced to eight months imprisonment and ordered to pay $10,000 restitution.   Barnett appeals only the order of restitution, arguing that the district court1 failed to consider the factors set forth in 18 U.S.C. § 3664(a) before imposing restitution, or relied upon objected-to portions of Barnett's presentence report (PSR) without resolving factual disputes as to his ability to pay restitution.


2
Having carefully reviewed the entire record and the parties' submissions on appeal, we conclude that the district court considered the necessary factors and properly exercised its discretion in imposing restitution.   See 18 U.S.C. § 3664(a), (d);  United States v. French, 46 F.3d 710, 716 (8th Cir.1995) (standard of review);  see also United States v. Manzer, 69 F.3d 222, 229 (8th Cir.1995).   We are satisfied that the restitution determination is supported by undisputed facts in the PSR.


3
Accordingly, we affirm.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri